Citation Nr: 1205116	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-38 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability of the right wrist.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a disability of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 20, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal as to a higher disability rating for tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the claim of entitlement to an increased disability rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal as to the claim of entitlement to a disability rating in excess of 10 percent for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claim of entitlement to service connection for a disability of the right wrist.

An April 1981 service record shows that the Veteran had a growth on his right wrist that was there for three years.  He was diagnosed as having a ganglion of the right wrist.  June 1981 and January 1982 service records also noted this ganglion.  In January 1982, the plan was to aspirate with a referral to VA for surgery.  The April 1982 separation examination shows that the Veteran's upper extremities were normal.  It was noted on his report of medical history that he had a cyst removed in March 1982 at Walter Reed Army Medical Center.

A February 2008 VA treatment record shows that the Veteran reported pain and popping in his wrist.  On examination, there was a scar on the dorsal aspect of the wrist with some binding of the skin on dorsiflexion and mild pain overlying the scar.  The assessment was right wrist pain over an old incision and surgery site.

Based on this evidence, the Board finds that a remand is necessary to obtain an opinion on whether the Veteran has a currently disability related to his in-service diagnosis and surgery.  The examination should address both orthopedic and skin residuals.  As the Veteran's representative indicated that he lives in Mexico and all VA notices are sent to his parents, it is requested that he be given substantial notice of the scheduled examination(s) so that he can make plans to report.

Furthermore, the Veteran indicated that he received treatment at the VA medical center in Long Beach, California.  His service records also state that he underwent surgery in March 1982 at Walter Reed Army Medical Center.  Neither of these records have been requested or obtained.  That should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request all records pertaining to the Veteran dated in 1982 from the VA medical center in Long Beach, California and from the Walter Reed Army Medical Center.  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any disability of the right wrist.  The claims file should be provided for review.  All appropriate testing should be completed.

Based on the results of the physical examination, to include examination of the skin, the examiner is asked to opine as to whether it is at least as likely as not (a 50/50 probability or greater) that any currently diagnosed right wrist disability is related to service or whether the Veteran has any residuals (including scars) of right wrist surgery during service.

The Veteran should be given significant notice as to the date, time, and location of his examination, as he lives out of the country.  Nevertheless, the notification should be sent to his address on record, which he has indicated is his parents' home.

A complete rationale should be provided for any opinion expressed.

3.  Readjudicate the Veteran's claim of entitlement to service connection for a disability of the right wrist.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


